Citation Nr: 1432429	
Decision Date: 07/21/14    Archive Date: 07/29/14	

DOCKET NO.  10-15 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a low back disability, to include spondylosis and degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The Veteran served on active duty from June 1958 to February 1962, from March 1963 to February 1965, and performed additional service in the National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

Finally, for reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's claimed low back disability.  In pertinent part, it is argued that the Veteran's current low back disability is the result of an injury sustained while unloading a truck during a period of active duty for training in August 1988.  

The service treatment records disclose that, in August 1988, during a period of active duty for training, the Veteran sustained what was described as "acute low back strain" while unloading a truck.  Treatment was with medication.  Approximately one week later, the Veteran indicated that he was "feeling much better" since his previous visit, and had no further need for medication.  While on examination in early December 1989, the Veteran gave a history of "back sprain" in August 1988, a physical examination of his spine and musculoskeletal system conducted at that time was entirely within normal limits, and no pertinent diagnosis was noted.  Indeed, at three subsequent service medical examinations in September 1991, June 1993, and July 1995, the Veteran denied any problems with recurrent back pain, and no back disorder was diagnosed.  At his last service medical examination in July 1995, the Veteran's spine and musculoskeletal system were entirely within normal limits, and no pertinent diagnosis was noted.  

Postservice the earliest clinical indication of the presence of arguably chronic low back pathology is revealed in an August 2001 report of private magnetic resonance imaging, many years following the Veteran's discharge from service, at which time mild degenerative disc changes in conjunction with minimal central disc bulges were noted.  

Following a May 2009 VA compensation examination the Veteran was diagnosed with low back pain, spondylosis, and degenerative disc changes which, in the opinion of the examiner, were the result of normal aging, as well as "wear and tear" from routine daily activities.  However, in an April 2013 Disability Benefits Questionnaire a private physician opined that the Veteran's low back disability was at least as likely as not the result of an incident or incidents of his period of active military service.  As a rationale for that opinion, the private physician wrote that the Veteran had originally injured his back in 1988, and that he had not experienced back pain until the time of his injury at that time.  

As is clear from the above, both the May 2009 VA physician's opinion and the April 2013 private physician opinion are somewhat lacking in what might be considered a comprehensive and well-reasoned rationale for the opinions provided.  Moreover, in January 2013 the representative requested that prior to a final adjudication of the claim that the appellant be afforded an additional VA orthopedic examination.  Under the circumstances, and in deference to the request of the Veteran's accredited representative, the case is REMANDED to the AOJ for the following actions:  

1.  The AOJ should contact the Veteran, with a request that he provide the full name and address of the private physician who provided the aforementioned Disability Benefits Questionnaire medical opinion in April 2013.  Following receipt of that information, the AOJ should contact that physician, with a request that she provide copies of any and all treatment records pertinent to her care of the Veteran's low back.  The AOJ should, additionally, request that the Veteran's private physician provide a full rationale for her opinion that the Veteran's current low back pathology is the result of an inservice injury in August 1988, notwithstanding the fact that the injury at that time was described as "acute," and that the first clinically-documented evidence of chronic low back pathology was in August 2001, many years following the reported incident in August 1988.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to February 1965, the date of the Veteran's discharge from his final term of active duty, should then be obtained and incorporated in the claims folder.  Once again, the Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

3.  Thereafter the Veteran's claims folder, Virtual VA file, and VBMS file must be furnished to the same VA examiner/physician who conducted the May 2009 VA examination.  If that physician is unavailable these files must be provided to a board-certified VA orthopedist.  Following review of all pertinent evidence the examining physician must opine whether it is at least as likely as not that any currently diagnosed low back pathology had its origin during, or is in some way the result of, the Veteran's active military service, to include the aforementioned period of active duty for training in August 1988.  

The physician must discuss the Veteran's self-reported history of experiencing back pain while on active duty for training and that the appellant believes that his current symptoms are similar to those he recalls having in-service.  The physician is further advised that while the Veteran is not competent to state that he has suffered from lumbar degenerative joint and disc disease since service, he is competent to state that he has had back pain and when he recalls his back pain beginning and when it continued.  Significantly, the physician must note that while the absence of corroborating clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examining physician must specify in his report that the Veteran's claims file, Virtual VA and Veterans Benefits Management System electronic records have been reviewed.  

4.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the evaluating physician has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

5.  The AOJ should then readjudicate the Veteran's claim of entitlement to service connection for any diagnosed low back disability.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which contains notice of all relevant action taken on the claim since March 2010.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 

2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



